Citation Nr: 0935537	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  03-21 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for a cervical strain.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Esq., Attorney at Law


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1995 to May 1997.

This matter initially came before the Board of Veterans' 
Appeals (Board) from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the Veteran's 
claim for a disability rating in excess of 20 percent for 
cervical strain.  

In September 2006, the Board, inter alia, denied the 
Veteran's claim for a disability rating in excess of 20 
percent for a cervical strain. 

The Veteran appealed the September 2006 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a September 2008 Memorandum Decision, the Court set aside 
and remanded the part of the Board's decision denying a 
disability rating in excess of 20 percent for a cervical 
strain.  Specifically, the Court indicated the Board must 
provide adequate reasons and bases for its determination (1) 
that VA satisfied its duty to assist when the Veteran did not 
receive an adequate VA examination, and (2) that the Veteran 
was not entitled to a disability rating in excess of 20 
percent for her cervical strain.  The Court, therefore, 
remanded the issue on appeal to the Board so that it may 
provide adequate reasons and bases for its findings.  

To comply with the Court's decision, the Board is remanding 
this case to the Department of Veterans Affairs RO.  VA will 
notify the appellant if further action is required.





REMAND

Pursuant to the Court's decision, this case must be remanded 
for a VA examination of the Veteran's cervical strain.  
Specifically, in its Appellee's Brief, the Board conceded 
that, in its September 2006 decision, it failed to provide 
adequate reasons and bases regarding (1) the factors 
enumerated in Deluca v. Brown, 8 Vet. App. 202 (1996), and 
(2) whether the examinations provided sufficient information 
regarding these factors, as enumerated in the Appellant's 
Brief.  The Appellant's Brief argued that the Board failed to 
provide adequate reasons and bases for why the Veteran was 
not entitled to a disability rating in excess of 20 percent 
for her cervical spine when she had indicated during VA 
examinations that she had functional impairment due to pain.  
It also argued that the VA examinations provided to the 
Veteran were insufficient because they failed to quantify the 
Veteran's additional disability that resulted from functional 
impairment due to pain.  

In this vein, a review of the record reveals that a December 
2000 VA examiner indicated that the Veteran's cervical spine 
was restricted to about 50 percent of its normal range of 
motion with the degrees of restriction.  The December 2000 VA 
examiner also stated that, with regard to Deluca, the Veteran 
reported pain, fatigue, weakness, and lack of endurance, with 
lack of endurance being the most significant symptom.  See VA 
examination report, by QTC, dated in December 2000.  The most 
recent VA examiner, in April 2003, in response to a request 
to provide an opinion regarding additional disability during 
flare-ups, only stated that he was unable to state whether 
there was additional limitation of range of motion following 
repetitive use or due to flare-ups because the Veteran did 
not experience a flare-up at the time of the examination.  
Subsequently, in its September 2006 decision, the Board 
denied the Veteran's claim for a disability rating in excess 
of 20 percent for her cervical strain because the December 
2000 and April 2003 VA examiners failed to quantify the 
Veteran's functional impairment.  

Furthermore, the Veteran's last VA examination that addressed 
this disability was in April 2003, over six years ago.  See 
38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.327(a) (2008); Snuffer 
v. Gober, 10 Vet. App. 400, 403 (1997) ("[W]here the 
appellant complained of increased hearing loss two years 
after his last audiology examination, VA should have 
scheduled the appellant for another examination").  See also 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record 
does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(finding 23-month-old examination too remote to be 
contemporaneous where appellant submitted evidence indicating 
disability had since worsened).

As such, a new VA examination is necessary to determine 
whether there is additional disability during flare-ups, by 
way of adequate testing, and whether the Veteran is entitled 
to a higher disability rating for her cervical strain.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all health 
care providers that have treated, or 
evaluated, her service-connected cervical 
strain disability and its associated 
symptomatology since 2005, and attempt to 
obtain records from each health care 
provider that she identifies who might 
have available records, if not already in 
the claims file.  If records are 
unavailable and future attempts to 
retrieve the records would be futile, 
notations to that effect should be 
annotated in the claims folder. 

2.  Schedule the Veteran for a VA 
orthopedic examination 
to determine the current severity of her 
cervical strain.  The claims file, 
including a complete copy of this remand, 
must be made available for review of the 
Veteran's pertinent medical history, 
including, in particular, the records of 
her recent treatment.  The examination 
report must state whether such review was 
accomplished.

The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  In particular, the examiner 
should discuss all applicable ranges of 
motion for the cervical spine and all 
other associated functional impairment, 
including pain/painful motion, more or 
less movement than normal, weakened 
movement, premature/excess fatigability, 
incoordination, swelling, deformity or 
atrophy from disuse, etc.  Further, the 
examiner should specify any additional 
range-of-motion loss due to any of these 
factors, especially when the Veteran's 
symptoms are most prevalent 
(e.g., during "flare-ups").  See 38 
C.F.R. §§ 4.40, 4.45 and 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  
If there is no objective evidence of these 
symptoms, the examiner should so state.

The Veteran is hereby advised that failure 
to report for her scheduled VA 
examination, without good cause, may have 
adverse consequences to her claim for a 
higher rating.  

3.  Readjudicate the claim for a 
disability rating in excess of 20 percent 
for a cervical strain in light of the 
physical examination provided and any 
additional medical evidence received since 
the April 2005 supplemental statement of 
the case (SSOC).  If the claim is not 
granted to the Veteran's satisfaction, 
send her and her attorney another SSOC.  
It must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
The Veteran and her representative should 
be given an opportunity to respond to the 
SSOC before returning the file to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  her remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



